I cannot concur in that part of the majority opinion which holds the tax deed to be void merely because of the noticed error of the notary public who took the acknowledgment to the assignment of the tax sale certificate. It is quite apparent that the notary made an error in inserting dates in her certificate of acknowledgment. But we may assume the tax sale statutes had been fully complied with in all other respects, and that this tax sale and tax deed were wholly valid except as regards this date error of the notary public.
In view of the provisions of section 2 and the last sentence of section 12761, O. S. 1931 (68 Okla. St. Ann. sec. 453), I think we should give liberal construction to all these statutes, and should hold that this error, which does not affect any substantial right of the delinquent taxpayer, does not of itself and standing alone render the tax deed void. I think the majority opinion fails to give full force and effect to the above statutory provisions, and also to section 12760, O. S. 1931 (68 Okla. St. Ann. sec. 452).
I can see nothing more than an irregularity in the certificate of the notary public. Several irregularities might exist and yet the deed could not be defeated, as is specifically provided in section 12760, O. S. 1931 (68 Okla. St. Ann. sec. 452).
This landowner had not paid his taxes for a number of years, and it is to be noted that after this tax sale certificate was assigned and acknowledged, notice of application for tax deed was personally served on the delinquent taxpayer, and he continued *Page 534 
in his failure or neglect to pay his taxes or to redeem from the tax sale. I think no right to defeat the deed is shown in view of our statutes above referred to.
However, I dissent only to that portion of the majority opinion.